IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,174-01


                     EX PARTE MARKO ANGEL MENDOZA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. B-44,758-A IN THE 161ST DISTRICT COURT
                              FROM ECTOR COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of murder and sentenced to fifty-three years’ imprisonment. The

Eleventh Court of Appeals affirmed his conviction. Mendoza v. State, No. 11-18-00129-CR (Tex.

App.—Eastland May 9, 2019)(not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective by failing to adequately question the

jury pool, failing to investigate and prepare for trial, failing to properly communicate with him prior

to trial, failing to make an opening argument, failing to object to the prosecution’s improper

references to Applicant as a “murderer” and failing to hire an independent expert to investigate a
                                                                                                        2

theory of self-defense. Applicant has alleged facts that, if true, might entitle him to relief. Strickland

v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order trial counsel to respond to Applicant’s claim. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing,

it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be represented

by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE

CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify

this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         May 6, 2020
Do not publish